Title: From James Madison to William C. C. Claiborne, 28 August 1804
From: Madison, James
To: Claiborne, William C. C.



Sir
Virginia Augst. 28. 1804
I have recd. your favor[s] of the 12 & 14. of July.
The continuance & conduct of the Spanish Officers at N. Orleans, justly excite attention. In every view it is desireable that these foreigners should be no longer in a situation to affront the authority of the U. S. or to mingle by their intrigues in the affairs of your territory. The first of October will be an epoch which may be used for letting it be understood that their stay so much beyond the right & the occasion for it, is not seen with approbation. The mode and measure of the intimation are left by the President to your discreet judgment. With Morales there may be less need of very delicate management; especially if he perseveres in retaining a title, which having belonged to a Spanish Office purely provincial in Louisiana, seems to arraign the present jurisdiction of the U. States.
You will soon receive from Mr. Granger, blank commissions for offices within his Dept. The President wishes you to sound the Marquis de Casa Calvo on the subject of a link of the chain of post Offices within the contested territory, and by friendly explanations to obtain his concurrence in making such an estabt for mutual convenience by mutual consent; with an understanding, or if preferred, an express declaration, that the measure is neither to strengthen nor weaken the rights of either nation. Should a post Office within the limits possessed by Spain not be acquiesced in it is thought best that it be waived for the present; leaving to the Mail a mere passage, to which it may be presumed no opposition will be made.
By the last communications from Madrid of June 12. it appears that the Spanish Govt. had imbibed the discontent expressed here by the Marqs. d Yrujo, at the Act of Congs. authorizing a revenue district on the waters of the Mobille &c. and that it manifested a backwardness to ratify the Convention, which had been ratified here in the very terms in which it was concluded on there. A knowledge of this ill humor may be useful in the course of your transactions, particularly those with the Spanish Function[arie]s. [With Sentiments of the Highest Respect and Esteem I remain Sir Your most obdt Hble St.,
(Signed)   James Madison]
